Citation Nr: 0530298	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  04-14 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1310.

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from November 1939 to March 
1945.  He died on October [redacted], 2002.  The appellant is the 
veteran's widow.

This case was remanded by the Board of Veterans' Appeals 
(Board) in October 2004 to the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana for 
additional development.  The case is again before the Board 
for adjudication.  

A motion to advance this case on the Board's docket, which 
was received by the Board on September 2, 2004, was granted 
by the Board on September 13, 2004 for good cause shown.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).  

It was contended on behalf of the appellant in September 2005 
that she was entitled to accrued benefits because the 
December 1959 rating decision that reduced the veteran's 
rating for service-connected psychoneurotic disorder, anxiety 
reaction, from 30 percent to 10 percent, effective February 
28, 1960, was clearly and unmistakably erroneous.  Because 
this issue has not been adjudicated by the RO, it is referred 
to the RO for adjudication.


FINDINGS OF FACT

1.  The veteran, who served on active duty from November 1939 
to March 1945, died in October 2002 at the age of 84 due to 
coronary artery disease, chronic obstructive disease, and 
renal failure.  

2.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD), 
which had been assigned a 100 percent disability evaluation 
since May 8, 1997.

3.  The preponderance of the medical and other evidence of 
record is against a finding that a service-connected 
disability caused or contributed to the cause of the 
veteran's death.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2005).

2.  The criteria for Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board acknowledges the passage of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

In November 2002, a letter was sent to the appellant by the 
RO in which she was informed of the requirements needed to 
establish service connection for the cause of the veteran's 
death and for DIC.  In accordance with the requirements of 
the VCAA, the letter informed the appellant what evidence and 
information she was responsible for providing and what 
evidence VA would be obtaining.  The letter explained what 
evidence VA needed from the appellant and told her that VA 
would request records for her if she provided sufficient 
information to identify the records.  No additional private 
medical evidence was subsequently received from the 
appellant.  There is no indication in the record that 
material evidence relevant to the issue decided herein is 
available and not part of the claims file.  Based on this 
record, the Board finds that the VA's duty to notify has been 
satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to obtain a medical nexus opinion when such an opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A medical nexus opinion was 
obtained in November 2004.  

The Board concludes that all material evidence that is 
pertinent to the claims decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision.  The Board additionally finds that VA has 
complied with general due process considerations.  See 
38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  In this case, however, as there is no 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
certain chronic disorders, including cardiovascular-renal 
disease, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303 (2005).  

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2005).  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  The issue 
involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b), 
(c).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C. F. R. § 3.312.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4); Lathan v. 
Brown, 7 Vet. App. 359 (1995).

In general, under 38 U.S.C.A. § 1318, VA death benefits may 
be paid to a deceased veteran's surviving spouse in the same 
manner as if the veteran's death is service-connected, even 
though the veteran died of nonservice-connected causes, if 
the veteran's death was not the result of his or her own 
willful misconduct, and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 U.S.C.A. § 1318; 
38 C.F.R. § 3.22.

Service Connection for Cause Of Death 

The appellant has not contended that the veteran's coronary 
artery disease, COPD, and renal failure were incurred in 
service or within the one year presumptive period thereafter, 
or were otherwise directly related to his service.  The 
record contains no evidence that such was in fact the case.  
These disabilities first became manifest many years after he 
left service, and there is no evidence which establishes a 
direct nexus between the disabilities that caused the 
veteran's death and his military service.  

Rather, the appellant contends that the veteran's service-
connected PTSD adversely affected his health and greatly 
accelerated the disabilities that caused his death.  After a 
careful review of the record, and for the reasons and bases 
expressed below, the Board finds that a preponderance of the 
evidence does not support the contention that the veteran's 
service-connected PTSD caused or contributed to his death 
from heart disease, COPD, and renal failure.

In order to establish service connection for death on a 
secondary basis, there must be: (1) evidence of death; (2) 
evidence of a service-connected disability; and (3) medical 
evidence of a nexus between the service-connected disability 
and the veteran's death.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999); Wallin v. West, 11 Vet. App. 509, 512 
(1998).  It is obvious that the first two elements have been 
met.  The Board discussion will therefore focus on the last 
element, medical nexus between the veteran's service-
connected PTSD and his death.

A review of the record discloses no medical evidence that 
demonstrates any relationship between the veteran's service-
connected PTSD and his death.  In fact, it was concluded by a 
VA physician in November 2004, after review of the claims 
file, that, despite the severity of the veteran's PTSD, there 
was no evidence of a direct link between the cause of the 
veteran's death and his PTSD.  Although the opinion noted 
that the veteran's PTSD likely had "an influence" in 
accelerating his death, this influence was not noted to be 
"material," as required by the applicable VA regulation 
above.  Moreover, for a service-connected condition to be a 
"material influence" in accelerating death under the 
regulation, it must affect a vital organ.  There is no 
medical evidence that the veteran's PTSD affected a vital 
organ.  See 38 C.F.R. § 3.312(c)(4).  Consequently, the 
medical nexus evidence on file does not support a grant of 
entitlement to the cause of the veteran's death.  

With respect to contentions from the appellant and her 
daughter that there was a causal relationship between the 
veteran's service-connected psychiatric disability and his 
death, the Board notes that, while they are competent to 
report on their observations as to how the veteran's PTSD 
affected his life and health, it is well-established that lay 
persons without medical training are not considered competent 
to offer opinions regarding medical matters, such as 
diagnoses and determinations of etiology, calling for 
specialized medical knowledge.  See, e.g., Cromley v. Brown, 
7 Vet. App. 376, 379 (1995).  Since the appellant and her 
daughter are not medical experts, they are not competent to 
express an authoritative opinion as to the relationship 
between the service-connected PTSD and the cause of the 
veteran's death.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159(a)(2) ("competent 
lay evidence" means any evidence not requiring specialized 
education, training, or experience).  

In short, for the reasons and bases expressed above, the 
benefit sought on appeal is denied.  In so concluding, the 
Board in no way intends to minimize the veteran's sacrifices 
during World War II and the severity of the veteran's 
psychiatric disorder that was the result of his service to 
this country, or the appellant's sincerity in pursuing her 
claim.  However, the Board is obligated to decide cases based 
on the evidence before it.  See Harvey v. Brown, 6 Vet. App. 
416, 425 (1994) (holding that the Board is bound by the law 
and is without authority to grant benefits on an equitable 
basis). 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Entitlement To DIC Under The Provisions Of 38 U.S.C.A. § 1318 

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of non-service-connected causes, if the 
veteran's death was not the result of his or her own willful 
misconduct and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2005). 

The veteran was separated from service in March 17, 1945; was 
granted service connection for psychiatric disability 
effective March 18, 1945; was granted a total rating 
effective May 8, 1997; and died on October [redacted], 2002.  
Accordingly, the veteran was not rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death and was not continuously rated 
totally disabling for a period of not less than five years 
from the date of his discharge from active duty.  
Additionally, the veteran was not a former prisoner of war 
who died after September 30, 1999.  

Accordingly, DIC benefits under the provisions of 38 U.S.C.A. 
§ 1318 are not warranted.  As the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.

DIC benefits under the provisions of 38 U.S.C.A. § 1318 are 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


